ORDER

Upon consideration of SKF USA Inc. et al.’s unopposed motion to sever and volun*253tarily dismiss appeal 01-1294, and The Torrington Company’s unopposed motion to sever and voluntarily dismiss appeal 01-1296,
IT IS ORDERED THAT:
(1) The motions are granted. All sides shall bear their own costs in 01-1294, - 1296.
(2) The United States is requested to inform this court, within 14 days of the date of filing of this order, how it believes that appeal 01-1295 should proceed.
(3) The revised official captions are reflected above.